Akfen Solar Power Plant Project
kf YENILENESILR Non-Technical Summary:
QKTEN [engi Konya ME-SE

1 Project description

Akfen Renewables (the "Company") is currently developing a portfolio of
(PV) power plants located in the provinces of Konya, Amasya, Tokat, Van
and Malatya provinces in Turkey. This is known as the Akfen Solar Power
Project, or the "Project".Akfen will develop, construct and manage the
project through its various contractors.

The Project aims to provide renewable electrical energy for the national grid,
which will be available for all consumers and will support Turkey's goal of
reducing carbon emissions from the national generation of electricity. When
completed, the plants will have a total combined capacity of approximately
85 MW comprising 70 MW of licensed solar assets and 15 MW of license-
exempt solar assets.

The Project has been determined to be category B by the lenders as
environmental and social impacts from the Project are expected to be site-
specific or short term according to the EBRD's Environmental and Social
Policy (2014) and the IFC's Policy on Environmental and Social
Sustainability (2012).

Konya ME-SE Solar Power Plant is one of the Project facilities. The site for
the ME-SE Solar Power Plant is located near Karatepe Village, in the
Saray6nu district of Konya (Figure 1). It will have an installed power of
9.90MW. It will be connected to the grid with a 4.2km transmission line at
the transformer centre in Ladik.

Figure 1: A satellite view of the site for ME-SE Solar Power Plant in Konya
(green) and the transmission line (purple)

Prepared by Arup Page 1
” : fusen Sour Powe Pant Projet
ey kf YENILENEBILIR| Non-Technical Summary:
© akfen liz cal Sura

2 Environmental and social benefits,
impacts and mitigation measures

2.1 Environmental and social assessment

There was no requirement to prepare an EIA for the ME-SE Solar Power
Plant according to national legislation, but a PIR. Upon completion of the
PIR, the project was given a letter stating that the project did not need an
additional EIA. However, the Company has undertaken additional studies
including social impact assessment, cumulative impact assessment,
biodiversity and ecosystem assessment studies and visual impact
assessment studies in order to meet the lenders’ environmental and social
criteria.

2.2 Resource efficiency and pollution
prevention and control

According to the initial estimates by the Company, approximately 17.8GWh
of electricity is expected to be generated in the first year of operation. This
is expected to result in greenhouse gas emissions avoidance of 11,848
tonnes of COe2 equivalent annually.

During construction, it is estimated that 5m%/day of water will be required for
dust suppression at the ME-SE Solar Power Plant. During operation, panel
cleaning will be undertaken twice a year, requiring approximately
125m%/year of water. The Company will ensure that any excessive water
consumption is addressed within a water management plan.

2.3 Land acquisition

The site for the ME-SE Solar Power Plant comprises 196,480m2 of
pastureland. Under Pasture Law, all pastures belong to the state, but the
rights of use for pasturelands can be given to renewable energy projects.
The quality of the land for the site was categorised as poor quality
pastureland. The right of use was granted in June 2017. The Company is
obliged to pay the cost of the pasture incomes to the government in return
for leasing the land. Money from this income would go towards local villages
and the improvement of other pasturelands.

2.4 Cultural heritage

A procedure will be put in place to manage archaeological assets that are
found during construction works. Previous studies have indicated there are
no known cultural heritage assets in the site area.

Prepared by Arup Page 2
Akten Solar Power Plant Project
akfen feet Non-Technical Summary
ENERII Konya ME-SE

2.5 Biodiversity

The ME-SE Solar Power Plant site is located inside Sarayéni Key
Biodiversity Area. However the important species in the area are not
expected to be found in the vicinity of the site due to the level of degradation
of the habitat, and due to the presence of a much wider habitat further to
the north, away from human settlements. No endangered or vulnerable
species have been observed in the nearby area. Further biodiversity
monitoring studies will be conducted by the sponsor to identify, minimize
and mitigate biodiversity impacts of the project.

2.6 Visual impact

The ME-SE Solar Power Plant will be visible from residential properties to
the north of Karatepe Village as the site is on a southward slope, facing the
village. However, the impact is expected to be low as the site is surrounded
by pasturelands and agricultural land and the distance to the nearest
settlement and road is relatively high (Figure 2).

Figure 2: A view of ME-SE Solar Power Plant site from the Karatepe Village Road

2.7 Consistency with policy, law and other
plans

The project is consistent with the national policy towards promotion of
renewable energy sources, legal requirements and other plans for the area

Prepared by Arup Page 3
le YENILENEBILIR| ‘Akfen Solar Power Plant Project
XY AKTEN [enewi el Garey:

of influence. It fulfils the main strategic goal of reducing carbon emissions
from electricity production.

2.8 Cumulative and induced impacts

The cumulative assessments for the Konya ME-SE Solar Power Plant site
found no significant affects as there were no other solar projects within 5km
of the site. However, Akfen Renewables has committed to undertaking
further cumulative assessments for all Project sites which will include any
development in the local area which could have a cumulative impact on
social and environmental factors.

2.9 Environmental and social management

The Company is committed to operating the Project in accordance with
national law, good international practice and the EBRD’s environmental and
social policies. At a corporate level, the Company operates an
Environmental Management System that is certified to international
standards.

An environmental and social action plan, known as an ESAP, has been
prepared for the Project. This details the actions that the Company will take
to prevent, reduce and offset environmental impacts and risks.

3 Impact monitoring

3.1 Process for monitoring the identified
impacts

Compliance with the ESAP will be monitored with quarterly inspections
during the construction phase and annual inspections at operation phase.
Annual reports on environmental and social performance will also be
prepared. The reports will be checked against legislative requirements and
those of the lenders. The monitoring will continue for the first two years of
operation of the power plant.

3.2 Stakeholder engagement and grievances

A Stakeholder Engagement Plan has been prepared for the Project. This
provides a mechanism for the consideration and response to further
comments received regarding the ME-SE Solar Power Plant and the other
plants forming the Project. It describes the Company’s approach to
interacting with stakeholders, including the general public, and the
disclosure of relevant information with respect to Company’s operations and
the Project. It is available at the company’s website at www.akfenren.com.tr.
Stakeholders are provided with access to up-to-date information on the ME-
SE Solar Power Plant and the related grievance mechanism. Stakeholder
engagement will be maintained for the duration of the Project. The

Prepared by Arup Page 4
le YENILENEBILIR| ‘Akfen Solar Power Plant Project
XY AKTEN [enewi el Garey:

effectiveness will be monitored and the Stakeholder Engagement Plan
updated as needed.

Akfen also has established a Corporate Social Responsibility plan that
requires an activity to be performed at each project site every year. This
activity will take the form of a meeting with local stakeholders, during which
the company will try to identify opportunities to contribute to the welfare and
development of the local communities.

It will be possible to submit comments or grievance in person at the ME-SE
Solar Power Plant sites during construction and operation. Comments can
also. be submitted using the Akfen Renewables website
(http://akfenren.com.tr/kurumsal-sorumluluk/sikayet-ve-oneriler-1).
Alternatively, the Company's Community Liaison Officer, Mr. Burak
SOLMAZ, can be contacted using the following details:

e Phone: 0 530 954 18 87
e Fax: 0312 441 68 14

e E-mail: bsolmaz@akfen.com.tr

The websites of the EBRD and the IFC will also act as a platform to
receive comments.

3.3 Process for addressing any issues arising

The Community Liaison Officer will ensure that the grievance mechanism is
available to all stakeholders, involves an appropriate level of management
and addresses concerns promptly. They will ensure that the process is
understandable and transparent and provides feedback to those concerned
without any retribution.

Further information can be obtained from
http://akfenren.com.tr/varliklarimiz/ges-projeleri.

This mechanism does not limit the public’s rights to use conventional routes
to place grievances and the available legal system.

Prepared by Arup Page 5
